Citation Nr: 1723367	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to an initial compensable evaluation for abdominis rectus muscle condition.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran and D.S.

ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1985 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the September 2016 hearing, the Veteran testified that he received treatment for his right knee from Dr. T. (initials used to protect privacy).  Although Dr. T. has submitted February 2009 and October 2016 letters, the claims file does not include any treatment records from that physician.  Therefore, the AOJ should attempt to obtain such records.

Moreover, the Board notes that the Veteran was afforded a VA examination in June 2008 in connection with his claim for service connection for a right knee disorder.  The examiner found that he did not have a current diagnosis based on the absence of objective findings.  However, since that examination, an October 2016 letter from Dr. T. noted ongoing knee problems, and more recent treatment records document chronic bilateral knee pain.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any right knee disorder that may be present.

In addition, the Veteran was most recently afforded a VA examination in connection with his abdominis rectus muscle condition in June 2008, which was nine years ago.  However, the Veteran and his representative have asserted that the disability has worsened. See e.g. February 2015 VA Form 646.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestation of his service-connected abdominis rectus muscle condition.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee and abdominis rectus muscle condition, including from Dr. T, a physician referenced during the Veteran's September 2016 hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current right knee disorder that manifested in service or is otherwise causally or etiologically related thereto, including any symptomatology therein.  

In rendering his or her opinion, the examiner should specifically address the Veteran's contention that he developed a right knee disorder as a result of a culmination of jumps from helicopters while in service. See e.g. September 2016 hearing transcript.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity of his service-connected abdominis rectus muscle condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected abdominis rectus muscle condition.  In particular, he or she should identify the manifestations and symptoms of the disorder and indicate whether he has loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and/or uncertainty of movement.  He or she should also address whether Veteran has slight, moderate, moderately severe, or severe muscle impairment of the affected muscle group. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




